Citation Nr: 0838548	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  07-14 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel
INTRODUCTION

The veteran served on active duty from March 1979 to August 
1980.

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from a November 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota, which denied the benefits 
sought on appeal.  The veteran appealed that decision to BVA, 
and the case was referred to the Board for appellate review.

A hearing was held on June 9, 2008, in Sioux Falls, South 
Dakota, before Kathleen K. Gallagher, a Veterans Law Judge, 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.

The Board notes that additional evidence has been received, 
which was not previously considered by the RO.  However, the 
veteran submitted a waiver of the RO's initial consideration 
of the evidence in June 2008.  Therefore, the Board will 
consider this newly obtained evidence and proceed with a 
decision.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An unappealed June 2000 rating decision most recently 
denied service connection for bilateral hearing loss.

3.  The evidence received since the June 2000 rating 
decision, by itself, or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for bilateral hearing loss.

4.  The veteran's bilateral hearing loss is causally or 
etiologically related to his military service.


CONCLUSIONS OF LAW

1.  The June 2000 rating decision, which denied service 
connection for bilateral hearing loss, is final. 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.204, 20.1103 (2007).

2.  The evidence received subsequent to the June 2000 rating 
decision is new and material, and the claim for service 
connection for bilateral hearing loss is reopened. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 
(2007).

3.  Resolving reasonable doubt in favor of the veteran, 
bilateral hearing loss was incurred during active service. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).

In the decision below, the Board has reopened and granted the 
veteran's claim for service connection for bilateral hearing 
loss, and therefore the benefit sought on appeal has been 
granted in full.  Accordingly, regardless of whether the 
notice and assistance requirements have been met in this 
case, no harm or prejudice to the appellant has resulted. 
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Service connection for certain diseases, including organic 
diseases of the nervous system such as sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive 
periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid. 38 C.F.R. § 
3.303(d) (2007).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

When a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one with the range of probability as 
distinguished from pure speculation or remote possibility. 38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied. See Gilbert, 1 Vet. App. at 
54.

The Board observes that the veteran's claim for service 
connection for bilateral hearing loss was previously 
considered and denied by the RO most recently in a rating 
decision dated in June 2000.  The veteran was notified of 
that decision and of his appellate rights, but he did not 
appeal the decision.  In general, rating decisions that are 
not timely appealed are final. See 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.

In May 2004, the veteran essentially requested that his claim 
for service connection for bilateral hearing loss be 
reopened.  The November 2005 rating decision now on appeal 
reopened the veteran's claim, but denied it on its merits.  
As will be explained below, the Board believes that the RO's 
adjudication regarding reopening the veteran's claim for 
service connection is ultimately correct.  However, 
regardless of what the RO has done in cases such as this, 
"the Board does not have jurisdiction to consider a claim 
which it previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find." Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b).  
Although this claim does not involve a prior final denial by 
the Board but rather by the RO, the United States Court of 
Veterans Appeals (Court) has held that the same statutory 
reopening requirements apply to prior final RO decisions. 
Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  Therefore, 
the Board is required by statute to review whether new and 
material evidence has been submitted to reopen the claim.  
Thus, the Board has recharacterized the issue on appeal as 
whether the appellant has submitted new and material evidence 
to reopen the previously denied claim for service connection 
for bilateral hearing loss.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence. 38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).  To reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on 
the basis that there was no new and material evidence to 
reopen the claim since a prior final disallowance. See Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed. See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

As noted above, a June 2000 rating decision most recently 
considered and denied the veteran's claim for service 
connection for bilateral hearing loss.  In that decision, the 
RO observed that an August 1983 rating decision had 
previously denied the claim because the veteran's hearing had 
been shown to be within normal limits.  It was noted that the 
veteran had not submitted evidence showing that the veteran 
had bilateral hearing loss as defined by VA standards.  As 
such, the RO determined that new and material evidence had 
not been submitted to reopen a claim for service connection 
for bilateral hearing loss.
	
The evidence associated with the claims file subsequent to 
the June 2000 rating decision includes VA medical records, VA 
medical opinions, copies of the veteran's service medical 
records, and hearing testimony as well as the veteran's own 
assertions.  The Board has thoroughly reviewed the evidence 
associated with the claims file subsequent to the June 2000 
rating decision and finds that this evidence constitutes new 
and material evidence which is sufficient to reopen the 
previously denied claim for service connection for bilateral 
hearing loss.  The majority of this evidence is certainly 
new, in that it was not previously of record.  The Board also 
finds the VA medical records to be material because they 
relate to an unestablished fact that is necessary to 
substantiate the claim.  In this regard, the Board notes that 
this evidence shows that the veteran has current bilateral 
hearing loss as defined by VA standards.  In addition, VA 
medical records dated in January 2005 document the veteran as 
having been diagnosed with "acoustic trauma, sensorineural 
deafness acquired due to explosion during active duty."  As 
such, this evidence indicates that the veteran has current 
bilateral hearing loss that may be related to his military 
service.  Therefore, the Board finds that new and material 
evidence has been presented to reopen the veteran's 
previously denied claim for service connection for bilateral 
hearing loss.

The Board finds that there is no prejudice to the appellant 
by the Board proceeding to address the merits of this claim 
in this decision.  As discussed above, VA has already met all 
notice and assistance obligations to the appellant.  
Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so. See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to service connection for bilateral 
hearing loss.  The record clearly demonstrates that the 
veteran currently has bilateral hearing loss by VA standards.  
In fact, the audiometric test results documented in VA 
medical records, including those dated in December 1992 and 
November 2004, meet the requirements of a current hearing 
loss disability for the purposes of service connection. See 
38 C.F.R. § 3.385.  Thus, the remaining questions pertaining 
to service connection are whether the veteran incurred an 
injury or disease during his period of service and whether 
his current disability is related to such injury or disease.

With regard to whether the veteran incurred an injury or 
disease during his period of service, the Board notes that 
the veteran's military occupational specialty was listed as a 
tracked vehicle repairman.  The veteran has argued that he 
was exposed to acoustic trauma, namely tank engine noise, 
during his period of service.  The veteran is considered 
competent to relate a history of noise exposure during 
service. See 38 C.F.R. § 3.159(a)(2).  Moreover, the RO 
essentially conceded that he was exposed to acoustic trauma 
in its August 1983 rating decision that granted service 
connection for tinnitus. Accordingly, the Board concludes 
that the veteran was exposed to acoustic trauma during 
service.

In addition, the Board notes that the veteran sought 
treatment in June 1980 after a booby trap was tripped.  He 
was diagnosed with hearing loss at that time, and a reference 
audiogram found his pure tone thresholds, in decibels, to be 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
30
45
LEFT
15
25
10
15
10

The results of the June 1980 examination do show that the 
veteran had right ear hearing loss in service, and his left 
ear pure tone thresholds do appear to have been slightly 
elevated even though they did not meet the VA standards for 
hearing loss pursuant to 38 C.F.R. § 3.385.  Nevertheless, 
the Board notes that the absence of in-service evidence of a 
hearing disability during service (i.e., one meeting the 
requirements of 38 C.F.R. § 3.385) is not always fatal to a 
service connection claim. See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992). Evidence of a current hearing loss 
disability and a medically sound basis for attributing that 
disability to service may serve as a basis for a grant of 
service connection for hearing loss where there is credible 
evidence of acoustic trauma due to significant noise exposure 
in service, post-service audiometric findings meeting the 
regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to attribute 
the post-service findings to the injury in service (as 
opposed to intercurrent causes). See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).

The final issue remaining is whether the veteran's current 
bilateral hearing loss is related to his noise exposure 
during service.  The Board notes that there are three medical 
opinions associated with the claims file that pertain to the 
etiology of his bilateral hearing loss.  However, these 
medical opinions are conflicting.  In this regard, a VA 
medical opinion was obtained in October 2005, which stated 
that it was less likely as not that the veteran's hearing 
loss was the result of acoustic trauma, injury, disease, or 
event during his military service.  The examiner explained 
that the explosion occurred in 1980 and noted that his 
hearing threshold remained fairly stable from 1980 to 1998.  
She stated that hearing loss from an explosion would have 
occurred at the time of the acoustic trauma and not twenty 
four years later.  However, the Board again notes that the 
veteran was diagnosed with hearing loss in 1980 and had 
elevated thresholds at that time, and VA medical records 
dated in May 1983 indicate that the veteran had slight 
hearing loss in his left ear and moderate hearing loss in his 
right ear.  

Similarly, a VA medical opinion was obtained in October 2007 
at which time the examiner observed that the veteran 
experienced acoustic trauma in 1980 and had a threshold shift 
(hearing loss) as a result of that trauma.  The examiner 
commented that a threshold shift can improve up to six months 
post trauma.  She also noted that an August 1983 VA 
examination showed that the veteran did not have clinically 
normal hearing, but did not meet VA standards defining 
hearing loss.  The examiner further observed that the veteran 
did not have clinically significant hearing loss until after 
1998.  However, the Board notes that there is no medical 
evidence actually documenting improvement six months after 
the acoustic trauma.  Moreover, VA medical records dated in 
May 1983 and July 1983 document treatment for hearing loss 
and include an audiological examination report; but the 
report did not provide an interpretation of the audiometric 
readings contained on the graph.  In May 1983, he was 
diagnosed with bilateral hearing loss though.  In addition, 
VA medical records dated in December 1992 show that the 
veteran met the criteria for hearing loss.    

On the other hand, VA medical records dated in January 2005 
document the veteran as having been diagnosed with "acoustic 
trauma, sensorineural deafness acquired due to explosion 
during active duty."  The Board does observe that the 
examining physician did not indicate that he had reviewed the 
veteran's claims file; however, as discussed above, the 
veteran's military noise exposure has been conceded.  As 
such, the January 2005 VA physician did base his opinion on a 
substantiated event.  Given the in-service findings of 
hearing loss as well as the veteran's treatment and diagnosis 
in 1983, the Board does find the January 2005 opinion from a 
VA physician to be probative and persuasive.  

In general, the Board is responsible for assessing the 
credibility and weight to be given to the evidence. See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993).  Such assessments 
extend to medical evidence. See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion reached; as is 
true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).  

Based on the foregoing, there is at least an approximate 
balance of positive and negative evidence regarding the issue 
at hand, and the Board finds that the evidence raises at 
least a reasonable doubt as to whether the veteran's current 
hearing loss was incurred in service. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

To the extent that there is any reasonable doubt as to the 
relationship of the veteran's current bilateral hearing loss 
to his military service, that doubt will be resolved in the 
veteran's favor.  Therefore, based on the evidence of record, 
the Board finds that the veteran's current bilateral hearing 
loss is related to his military service.  Accordingly, the 
Board concludes that service connection for bilateral hearing 
loss is warranted.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened, and service connection for bilateral hearing 
loss is granted.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


